Case: 4:20-cr-00380-AGF Doc. #: 65-1 Filed: 06/02/21 Page: 1 of 4 PageID #: 244




                                  Friday, May 28, 2021

                        Proper Training and Use of Force
                             General Order Review
St. Ann Police Department / Use of Reasonable Force: Regulations and Procedures

Re: St. Ann Police Departmental General Order 1.3.1


        This report incorporates information received to date and relies on materials
presented to me via James P. Towey, McCarthy, Leonard, Kaemmerer, LLC to
include digital videos, police reports, and related court documents pertaining to
Plaintiff Kolb.


Introduction:

      I was contacted by James Towey and advised of Mr. Kolb's Second
Amended Complaint, wherein Mr. Kolb alleges he was injured by Defendant Ellis
Brown on April 9, 2019. I was asked to render my professional review of St. Ann's
Use of Force Policy, 1.3.1, solely.


Compensation for Study/Testimony in the Case:

The expert compensation that is expected to be paid in this case is as follows:
1. Initial Retainer - which includes case review, research, communications with
   counsel, etc. is a flat-fee non-refundable retainer of $1500.00 plus expenses. This
   initial retainer does not include report generation, on-site research, testimony,
   expenses, or the like.

2. Report - the additional flat fee for a written report is $1000.00. Any additional report,
   including supplemental report, will each be invoiced a separate and additional flat fee
   of $500.00.

3. Testimony, On-Site Visit/Research, Extraordinary Services - are invoiced at an
   hourly fee of $170.00 per hour, plus expenses. Research document retrieval,
   accumulation, etc. will be invoiced as additional hourly fees. If the deposition is
   noticed as a video recorded deposition, or is recorded, there is an additional flat fee
   of $500.00.
 Case: 4:20-cr-00380-AGF Doc. #: 65-1 Filed: 06/02/21 Page: 2 of 4 PageID #: 245




Qualifications:

        My full qualifications are described in the attached curriculum vitae. To
summarize, I am a retired sergeant of the St. Louis Metropolitan Police Department
(1995-2015), located in the state of Missouri, where I held the position and rank of
police officer, detective, sergeant, use of force unit supervisor, and department use of
force subject matter expert. As the use of force subject matter expert I designed and
supervised the curriculum and written policy of all firearm, less lethal weapons, and
empty hand control technique training for recruits/cadets and commissioned police
officers. All curriculum and training documents continue to meet Missouri Police Officer
Standardized Training “P.O.S.T.” and the Commission on Accreditation for Law
Enforcement Agencies, Inc. “C.A.L.E.A.” requirements and mandates.

       I am certified as a Use of Force “National” Instructor with the National Law
Enforcement Training Center, N.R.A. Firearms Instructor, TASER Master Instructor, and
hold a General and Specialist certification with the Missouri Police Officer Standardized
Training “P.O.S.T.” agency.

       From 1997 to 2015, while employed with the St. Louis Metropolitan Police
Department I provided security consulting, training, and uniformed police security to
approximately 22 liquor establishments in the Downtown, Central West End, and
Laclede’s Riverfront areas which are all densely populated by dance clubs, lounges,
and sports bars. During that time I observed several hundred bar fights in the City of
St. Louis.

       I am the president of Security Concepts International, LLC and co-founded the
company in 2002. Security Concepts International is a company dedicated to creating
safe resolutions through employee training and education to avoid violent situations in
the work place. As the lead trainer for S.C.I. I have trained and certified several
hundred clients in S.C.I.’s Self Defense and Control Tactics Systems.


Materials Reviewed:

     In preparing my report, I reviewed the following materials.

St. Ann Use of Force General Order- 1.3.1
St. Ann Police Report- 19-00427
FBI Draft Report- 10/30/19, FBI Special Agent Matthew P.
Brummund / Ellis Brown Interview (302)
Pursuit Involvement Report- P.O. Smedley, DSN 165
Investigative Report- CDR. Jeffrey Tesdall, DSN 129
Internal Affairs Investigation Report- Case # 2019-04
SSM STL University Hospital Discharge Summary- Mr. Kolb
Video Depicting the Use of Force Tactics of Ellis Brown
Case: 4:20-cr-00380-AGF Doc. #: 65-1 Filed: 06/02/21 Page: 3 of 4 PageID #: 246




Based on my review of the above materials and my training, education, experience, and
professional qualifications in use of force and police tactics my testimony will be to
educate the finder of fact on the general principles of police use of force.

I will be discussing the St Ann Use of Force policy generally and its compliance with
CALEA standards and the significance of the CALEA standards.

I will discuss the Use of Reasonable Force: Less Lethal Weapons of the St Ann Use of
Force Policy as it relates to hands, fists, and feet and the training appurtenant there to.

I will discuss the issues for the arresting officer when a suspect tucks the hands
underneath the body when attempting to be taken into custody, the issues related to that
action and its effect on a reasonable police officer in that circumstance. I will discuss the
training an officer receives when encountering this scenario and other circumstances
when these lesser use of force is used.

I will also discuss the circumstances when mace can be deployed and the training
involved with deployment.

I would also discuss whether Ellis Brown's use of force was in compliance with his training.
Case: 4:20-cr-00380-AGF Doc. #: 65-1 Filed: 06/02/21 Page: 4 of 4 PageID #: 247




__________________________________
Christopher B. Tucker
President, Security Concepts International, LLC
